Citation Nr: 1642133	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-08 054a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue syndrome (CFS) as due to undiagnosed illness.  

3.  Entitlement to service connection for an immune disorder as due to undiagnosed illness.  

4.   Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to service-connected PTSD.

5.  Entitlement to service connection for attention deficit disorder (ADD), also claimed as lack of concentration, as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Yelena Duterte, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty for training from May 1985 to August 1985 and on active duty from November 1990 to May 1991.  His service included service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2013, the Veteran testified before the undersigned at a Travel Board hearing.  In November 2014, the Board remanded the issues addressed herein to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West & Supp. 2014).

The issues of service connection for an immune disorder, OSA and ADD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, but his PTSD is not productive of occupational and social impairment, with deficiencies in most areas.

2.  The Veteran does not have CFS and did not have this disability at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Service connection for CFS to include as due to an undiagnosed illness is not warranted. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has appealed the initially assigned rating for his PTSD.  Further notice is not required for such downstream issues.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); VAOPGCPRE 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records including records from the Social Security Administration (SSA) have been obtained and associated with the record.  The Veteran was also provided with VA examinations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the etiology of and severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001);Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 and Diagnostic Code 9413 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Service connection has been established for PTSD from December 20, 2006.

In this case, lay statements were received which indicated that when the Veteran returned from the Persian Gulf, he was distant, could not concentrate or focus, could not sleep and was depressed.  

The Veteran was afforded a VA examination in July 2008.  At that time, the Veteran related that he had been depressed.  He had nightmares as well as frequent recollections about his traumatic memories about the war and about seeing the dead bodies.  He had sleep problems, low, energy, and low initiative.  He had a college degree in business administration from Purdue.  He stopped working in 2003.  He was married and had four children.  He stayed isolated with very few friends.  He stayed home most of the time.  Mental status examination revealed that the Veteran was alert and oriented to time, place, and person.  He was friendly, cooperative, and intelligent.  His affect was depressed and mood was anxious.  He reported no delusions or hallucinations and also did not endorse suicidal or homicidal ideations, plans, or impulses.  The Veteran was alert and oriented to time, place, and person.  His judgment was intact.  His insight was limited.  His memory was adequate to both recent events and past remote events and memories.  There was no impairment of thought process.  The record was reviewed.  The examiner diagnosed the Veteran with PTSD due to behavior, social changes, re-experiencing, and heightened physiological arousal  The severity was moderate.  With regard to employment, the time lost from work was a few hours.  The Veteran had normal activities of daily living.  There was a mild effect on social functioning and no effect on employment. The Veteran's behavior on examination seemed cordial, the symptoms were moderate in severity, and the symptoms occurred sporadically.  The GAF score, however, was 48 which appears to be indicative of more serious symptoms than noted by the examiner on this examination report.

VA records reflect subsequent psychiatric treatment in September 2009, but the noted diagnosis was ADHD with PTSD by history.  At that time, it was noted that the Veteran did not have suicidal or homicidal ideation.  The examiner indicated that the Veteran's PTSD symptoms were under control and the Veteran denied any frequent nightmares or flashbacks at this time.  Sleep remained an issue.  His mood was stable and he was compliant with medication.  He exhibited affect of full range and his speech was of normal rate and volume.  He was coherent and his behavior was cooperative and pleasant.  His thought process was goal directed and linear.  His judgment and insight were good..  He was amenable with medication management.  There were no hallucinations.  The Veteran was assigned a GAF score of 45, but that was apparently due to ADHD as PTSD was only noted as by history; this score was also indicative of serious symptoms, although the examination report basically indicated intact cognitive functioning with only sleep problems being identified as a current issue.

In November 2015, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This is the description for a 10 percent rating.  It was noted by the examiner that the Veteran obtained a divorce in 2010.  His children lived with him and they all resided with the Veteran and his relatives due to his heart medical condition.  The Veteran maintained a close relationship with his mother, but had lost touch with the majority of his friends.  He did not have hobbies or activities he engaged in; rather, he looked after his children and other matters.  The Veteran reported that he was not working due to his heart condition.  He had not been receiving any therapy for his PTSD.  He reported that he had problems focusing and with concentration.  The Veteran met the criteria for PTSD.  He reexperienced traumatic events; he had recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event; he had intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; he exhibited avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event; he had an inability to remember an important aspect of the traumatic event; he exhibited markedly diminished interest or participation in significant activities as well as feelings of detachment or estrangement from others; he had problems with concentration and sleep disturbance.  He had the PTSD symptoms described above that caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran exhibited anxiety as well as mild memory loss, such as forgetting names, directions or recent events.  He had difficulty in establishing and maintaining effective work and social relationships.  Mental status examination revealed that the Veteran was cooperative and friendly.  He maintained good eye contact.  His speech was with normal rate, volume, and tone.  The Veteran was oriented in all spheres.  His mood was fine and his affect congruent with his mood and which was appropriate to content.  His thought processes were logical, sequential, and goal-directed.  He denied suicidal or homicidal ideation, intent, or plan.  There were no auditory or visual hallucinations or delusions.  His judgment and insight were fair.  The Veteran reported significant improvement with his medication.  

A 70 percent rating is not warranted because the Veteran's PTSD was not productive during the appeal period of occupational and social impairment, with deficiencies in most areas.  The Veteran does not have suicidal ideation.  The Veteran does not engage in obsessional rituals.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant and his rate of speaking is normal.  The Veteran is able to adequately communicate his thoughts.  There is no report of panic attacks.  While the Veteran has depression, it is not to the extent that he is unable to function independently, appropriately and effectively.  In fact, he has experienced improvement with his medication.  The Veteran does not have impaired impulse control.  There is no evidence of spatial disorientation.  The Veteran does not have neglect of personal appearance and hygiene.  His symptoms were primarily depression, anxiety, problems with concentration and sleep disturbance.  The Veteran has some difficulty adapting to work and in social situations.  His work impairment due to PTSD has been identified as loss of only a few hours or no work impact.  His social impairment consists of isolation and avoidance, also described as feelings of detachment or estrangement from others.  He has lost touch with the majority of his friends.  It has been noted that he has difficulty in establishing and maintaining effective social relationships which is contemplated within a 50 percent rating.  He is not unable to maintain a relationship as he is close to many family members.  The Veteran's symptoms are contemplated within a 50 percent rating.  As noted, the listed symptoms for a 70 percent rating are not demonstrated.  

Moreover, other symptoms compatible with a 70 percent rating were not shown.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  However, in this case, the Veteran's symptoms were consistently described as being mild to moderate which appears more nearly consistent with 10 to 30 percent ratings even though he has been assigned a 50 percent rating.  In fact, the VA examiner in 2015 indicated that the symptoms came within the parameters of a 10 percent rating.  However, the Board notes that the GAF scores assigned during the course of the claim were indicative of more serious impairment which is compatible with the 50 percent rating.  The Board attributes this GAF score to social impairment with depression which is predominant in this case as he is cognitively intact, his industrial capacity was noted to not be impacted, the listed criteria for a 70 percent rating were not met., and the Veteran did not otherwise exhibit symptoms which more nearly approximate those under a 70 percent rating.  The Veteran has difficulty with relationships, as noted in an examination report, rather than an inability to establish and maintain effective relationships.  Moreover, the Veteran's employment is prohibited due to his heart disability, by his own admission.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms, including those listed in the criteria and those not listed, more nearly approximate occupational and social impairment with reduced reliability and productivity consistent with the assigned 50 percent rating.  Since the Veteran's PTSD was not productive of occupational and social impairment, with deficiencies in most areas, the preponderance of the evidence is against a higher rating.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is specifically articulated in the rating code for PTSD, as noted above.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Service Connection for CFS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see also 81 Fed. Reg. 71382-84 (Oct. 17, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Notably, laypersons are competent to report objective signs of illness.  Id.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as CFS, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317 (a)(2),(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b)

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that CFS, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (d)(2).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRS do not reflect a diagnosis of CFS.  In fact, there is also no post-service diagnosis of CFS.

The Veteran's representative asserted that the Veteran experiences fatigue, sleep disturbances, gastrointestinal symptoms, concentration issues, weight loss, and cardiovascular symptoms.  Therefore, he should be diagnosed with CFS.  Alternatively, in October 2014, she asserted that the Veteran should be diagnosed as having dilated cardiomyopathy.  That disability was subsequently service-connected by the Board, as implemented by the RO.

The Veteran has been afforded two VA examinations.  In July 2008, following physical examination, the examiner concluded that the Veteran did not have CFS.  The examiner opined that the Veteran's complaints of fatigue were attributable to his dilated cardiomyopathy.

The Veteran subsequently testified to the existence of symptoms compatible with CFS and submitted internet evidence in support of his assertions.  The Veteran explained that as part of his disability claim that upon returning from the Gulf War, in April 1991, he was very weak, fatigued and had several other CFS symptoms such as poor sleep, impairment of memory and concentration and chronic diarrhea.  He also indicated that these symptoms led to his hospitalization in November 1991.  The Veteran asserted that the infectious disease specialist that was treating him referred to his illness as CFS; however, in 1991, CFS was also known as Chronic Epstein-Barr Virus.   

However, upon review of these 1991 hospitalization records, it is shown that the Veteran had a discharge diagnosis of severe mononucleosis with exudative pharyngitis and dehydration, not for CFS or Epstein-Barr Virus.  On follow-up to the hospitalization, the treating physician indicated that the possibility that the Veteran could have had a hepatic infection was discussed as his Epstein-Barr Virus titers were not abnormal.  In October 2014, the Veteran's representative conceded that Epstein-Barr Virus was not diagnosed.  

Because the Veteran stated that he had symptoms compatible with CFS, the Board remanded this case for another examination.  This examination was conducted in November 2015.  The examiner indicated that the Veteran had never been diagnosed with CFS as substantiated in the record.  The examiner again opined that there is no current diagnosis of CFS.  

The Board finds credible the complaints of fatigue, sleep disturbances, gastrointestinal symptoms, concentration issues, weight loss, and cardiovascular symptoms; however, they are not attributable to CFS, but to other conditions.  The Veteran's fatigue and cardiovascular symptoms have been attributed by health care professionals to his service-connected cardiomyopathy; the sleep disturbance and concentration issues have been attributed to his PTSD and depression; and the sleep issues have been also related to OSA.  The Veteran's gastrointestinal disturbance and weight issues are related to his service-connected IBS.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Here, there is no disputing the Veteran has symptoms which may be compatible with CFS; however, his symptoms are actually attributed to his other diagnosed medical conditions and both VA examination reports determined that the Veteran does not have a diagnosis of CFS, and there is no competent and credible evidence of signs or symptoms of fatigue that are due to an undiagnosed illness.  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the Veteran is competent to report symptoms, his statements are less probative than the medical opinion regarding whether he currently has a diagnosis of CFS.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative).

Thus, the most probative evidence establishes there is no present disability of CFS.  Absent a current diagnosis, service connection is not warranted.

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  

Service connection for CFS is denied.


REMAND

Immune Disorder

This case was previously remanded as the record is unclear if the Veteran has an immune disorder and he had not been afforded a VA examination in that regard.  When examined on remand in November 2015, under the inquiry for "Infectious disease, immune disorder or nutritional deficiency," the response was "No answer provided."  This is insufficient and he should be reexamined.  The examiner should indicate if the Veteran has residuals of his 1991 diagnosis of mononucleosis with exudative pharyngitis and dehydration.

OSA

On prior remand, it was noted that the Veteran and his representative maintain that the Veteran's OSA is secondary to his PTSD, but indicated that there is no opinion in that regard.  A medical opinion was obtained in November 2015 which stated that his OSA is less likely than not related to his PTSD because there is "no clinical evidence supports this finding."  That opinion reflects insufficient rationale and is certainly not responsive to the inquires posed by the Board on remand.  As such, a medical addendum is needed.  The examiner should also comment on the July 2008 VA examination which noted that the OSA had an onset after service, but within close proximity to service.  

ADD

In an undated report from at Northwestern Hospital performed by Dr. J.L.S., he indicated that the Veteran had been diagnosed with ADD prior to his service in the Persian Gulf and was treated with excellent success.  The Veteran noted that his combination of medications yielded an excellent result at age 26 years.  This physician, in conjunction the Veteran's heart disability proposed changing his medication which was noted should be beneficial for the ADD.  

In September 2009, the Veteran was seen by VA.  At that time, it was noted that the Veteran had a history of Attention-Deficit/Hyperactivity Disorder (ADHD) diagnosed by a psychiatrist 1992 (which would have been after service).  The Veteran was noted to have been most recently treated at Northwestern Hospital.  The current diagnosis was ADHD.  An April 2011 VA treatment record reflected a diagnosis of ADD.  

The Board previously remanded this case, noting that the RO indicated that the ADD is developmental in nature rather than acquired, but there was no VA opinion in that regard to include assessing whether the Veteran has a disability resulting from a mental disorder that was superimposed in service upon the ADD (if the ADD preexisted service).  

The Veteran was thereafter examined by VA.  The examiner indicated that the Veteran was reporting symptoms of ADD.  The Veteran reported that he was diagnosed with ADD by a psychiatrist at Northwestern in 2010; however, he had been unable to take medications due to his heart condition.  The examiner opined that the Veteran did not meet the criteria for ADD although he endorsed a few symptoms of inattention and difficulty concentrating, but those symptoms could also be attributed to his service-connected PTSD and his depression.  The Veteran stated that he had held a position as a chief financial officer without any problems and had completed a Master's degree program in which he did very well.  The examiner reported that if the Veteran had suffered from ADD, these tasks would have been very difficult and challenging.  

The Board notes that since the examiner did not opine that the Veteran currently has ADD, the examiner did not provide answers to any of the Board's inquires.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In this case, even if the VA examiner concluded that the Veteran no longer has ADD, because he was diagnosed as having ADD during the appeal period, a complete medical opinion should be obtained pursuant to the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to furnish the name and address of all medical providers where he received medical treatment for ADD/ADHD during service and in 1992, after service.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Schedule the Veteran for a VA examination in appropriate specialties to determine the nature and etiology of any current manifestations/disability involving the immune system; OSA and ADD.  The examiner should answer the following inquires: 

(a) State whether any complaints related to the Veteran's immune system made by the Veteran are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness.

(b) If any of his symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that a condition of the immune system had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should indicate if the Veteran has residuals of his 1991 diagnosis of mononucleosis with exudative pharyngitis and dehydration.

(b) With regard to OSA, obtain a medical addendum.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should comment on the July 2008 VA examination which noted that the OSA had an onset after service, but within close proximity to service.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is proximately due to, or the result of, the service-connected PTSD.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is permanently aggravated by the Veteran's service-connected PTSD.  

(c) With regard to ADD/ADHD, obtain a medical addendum regarding ADD or ADHD because there are diagnoses of such during the appeal period.  The examiner should opine if it is a developmental/congenital disorder.  If so, the examiner should determine if the Veteran has a disability resulting from a mental disorder that was superimposed in service upon the ADD/ADHD.  If ADD/ADHD is not deemed to be a developmental or congenital disorder, the examiner should opine as to the following: 

(a) If there is clear and unmistakable evidence that the Veteran had preexisting ADD/ADHD at the time of his service entrance, is there evidence that the Veteran's preexisting ADD/ADHD increased in severity (worsened) in service;

(b) If the preexisting ADD/ADHD increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the ADD/ADHD; please identify with specificity any evidence that supports this finding; 

(c) If the examiner determines that the Veteran did not have ADD/ADHD that preexisted service, is it at least as likely as not that the post-service diagnosis of ADD/ADHD is etiologically related, to his military service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


